DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/3/2022, pg., 8 regarding the status of the claims have been fully considered. Claims 1-20 are pending.
Applicant's arguments filed  5/3/2022, Remarks pgs. 8-9 regarding the rejection of claim 1 under 35 U.S.C. 112 have been fully considered but are not persuasive. 
The applicant’s said Remarks first argue that:
Applicant believes the Office's confusion comes from a misunderstanding of multicast versus unicast. Multicast means "the simultaneous transmission of data to multiple selected destinations within a communications network." ("Multicast", Wiley Electrical and Electronics Engineering Dictionary, Kaplan, Steven 2004)(Exhibit A). Unicast means "the transmission from one node to another. This contrasts, for instance, with a multicast, in which one node transmits to many.")("Unicast", Id.) 
Applicant has previously established that the encoded UDP multicast stream is disclosed in the context of FIG. 4, which shows "the output packaging process inside transcoding engine 206." ([0026]) This encoded UDP multicast stream is packaged using the UDP, OSI Layer 4 transport protocol. Applicant has also disclosed that "the listener server establishes a low latency transport tunnel with the caller client over the public internet. (Specification,   [0028], In. 7; and FIG. 4)." The establishment of the transport tunnel between the caller client and the listener server is inherently point-to- point, i.e. node-to-node or unicast. This means that when the UDP multicast stream is sent through the tunnel it is inherently considered as a UDP unicast protocol, as illustrated in Applicant's FIG. 4, which shows UDP multicast sent to the end user [caller client] over the public internet.

In response to applicant’s arguments, MPEP § 2163(B) states: 
“While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).”
	
MPEP § 2163.07(a) states:
By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).

The examiner respectfully disagrees with the applicant’s characterization of the disclosure in applicant’s originally filed specification dated 10/27/2020. First, in response to applicant’s argument, the Examiner notes that Figs. 4-5 do not disclose OSI Layer 4 transport protocol. 
Secondly, as indicated above, the applicant argued that “The establishment of the transport tunnel between the caller client and the listener server is inherently point-to- point, i.e. node-to-node or unicast. This means that when the UDP multicast stream is sent through the tunnel it is inherently considered as a UDP unicast protocol, as illustrated in Applicant's FIG. 4, which shows UDP multicast sent to the end user [caller client] over the public internet.” The examiner also respectfully disagrees. For example, the applicant has claimed “the encoded UDP multicast stream” after reciting “decoding the UDP multicast stream.” Stated differently, the claim is interpreted as taking the decoded UDP multicast stream and encoding the UDP multicast stream does not inherently mean that the decoded UDP multicast stream was encoded and packetized using network protocols such as UDP Multicast protocol but only means that the decoded UDP multicast stream was re-encoded. 
Specifically, and as supported in applicant’s original specification paragraph [0025] and [0028] state, “The resultant transcoded broadcast stream can be packaged in a file or transport stream format…using MPEG-TS, RTP, HLS, UDP multicast...” and “after processing of the broadcast stream is complete and it is packaged in a file or transport stream format such as MPEG - TS or MP4 for broadcast content delivery , and packetized using network protocols such as MPEG - TS , RTP , HLS , UDP Multicast , etc. a low latency transport tunnel is established between transcoding engine 206 and end user 212 over public internet 214….” More importantly, in applicant’s specification paragraph [0028], applicant discloses that “Low latency transport tunnel 502 comprises media packets traffic 508, response packets traffic 510, and retransmission packets 512” but the applicant does not disclose that the response packets 510 or retransmission packets 512 are performed at the OSI Layer 4 transport protocol. 
Taking the applicant’s representations that the paragraphs indicate that “The establishment of the transport tunnel between the caller client and the listener server is inherently point-to- point, i.e. node-to-node or unicast. This means that when the UDP multicast stream is sent through the tunnel it is inherently considered as a UDP unicast protocol, as illustrated in Applicant's FIG. 4” is not persuasive because the applicant’s own specification does not broadly disclose “error checking” and provides a very specific embodiment in paragraph 0028 discloses that the Low latency transport tunnel 502 comprises media packets traffic 508, response packets traffic 510, and retransmission packets 512 – (whereas UDP is typically understood to not have a mechanism for identifying lost packets and requesting retransmission and the applicant has not represented that the features of element 510 and 512 are inherent components of UDP transmission.) See Verzun et al., PG Pub 2016/0219024A1 (hereafter Verzun) paragraph 243 UDP lacks the mechanics for identifying lost packets and for requesting retransmission.
	All things considered, the applicant’s arguments are not persuasive and the rejection under 35 U.S.C. 112 is maintained. 
Claims 2-14 and 20 depend from claim 1 and are also not allowable for the same reasons as claim 1, as well as for the further limitations contained therein. 
Claim 15 stands similarly rejected under 35 USC § 112 and the rejection to claim 15 is also maintained. 
Claims 16-19 depend from claim 15 and are also not allowable for the same reasons as claim 15, as well as for the further limitations contained therein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP section 2163.04, statement of rejection requirements, references Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that “[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection”; also holding Hyatt was obligated to respond to the examiner’s written description rejection by In re Alton, 76 F.3d 1168, 1175 (Fed. Cir. 1996), by explaining where in the specification support for each of the limitations could be found..."an examiner can make out a prima facie case of lack of adequate written description, thus shifting the burden of production to the applicant, simply by identifying specific claim limitations and stating that despite reviewing the specification, he could not find support for those limitations...").
With respect to Applicant’s outstanding claims amended on 3/2/2022, the Applicant’s specification disclosure does not appear to show support for “the encoded UDP multicast stream… wherein, the listener server establishes a low-latency tunnel with the caller client over the public internet using a UDP unicast protocol with error checking at an application layer of an OSI model and provides the encoded UDP multicast stream, having been transcoded by the transcoding engine, to the caller client through the low latency tunnel over the public internet using the UDP unicast protocol.” As such, despite reviewing the specification, the examiner could not find support for the amended limitations as recited. 
However, see Remarks, pg. 9-11 filed 3/1/2022, wherein the Applicant appears to be relying on an inherency argument to show support for the newly amended limitations. 
In response to applicant’s inherency arguments, MPEP § 2163(B) states: 
“While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).”
	
MPEP § 2163.07(a) states:
By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).

All things considered, in Applicant’s declaration, the Applicant appears to make a significant representation in Remarks, pg. 10, which states “Broadcast streams are typically sent over the public Internet using the TCP protocol as opposed to the UDP protocol due to the error checking and retransmission capabilities naturally available with TCP.” Therefore, Applicant’s inherency argument appears to be contradicted by statements, in Remarks, pg. 10,  wherein Applicant appears to represent that TCP protocol, not UDP protocol, is typically used with error checking and retransmission capabilities naturally available with TCP. In contract, the applicant has claimed that the UDP unicast protocol utilizes error checking which is different that the representation made in Applicant’s Declaration. More importantly, the prior art to Alrouzi et al., US 11274929 B1 states “In some embodiments, Real-time Transport Protocol (RTP), an IETF RFC 1889 and 3050 standard for the delivery of unicast and multicast voice/video streams over an IP network using UDP for transport, may be used. UDP, unlike TCP, may be an unreliable service and may be best for voice packets as it does not have a retransmit or reorder mechanism and there is no reason to resend a missing voice signal out of order. Also, UDP does not provide any flow control or error correction… “ and which supports the Examiner’s position. Correction is required. See also Verzun et al., PG Pub 2016/0219024A1 (hereafter Verzun) paragraph 243 UDP lacks the mechanics for identifying lost packets and for requesting retransmission.
Furthermore, the applicant has claimed “the encoded UDP multicast stream” after reciting “decoding the UDP multicast stream.” Stated differently, the claim is interpreted as taking the decoded UDP multicast stream and encoding the UDP multicast stream does not inherently mean that the decoded UDP multicast stream was encoded and packetized using network protocols such as UDP Multicast protocol but only means that the decoded UDP multicast stream was re-encoded.  Specifically, and as supported in applicant’s original specification paragraph [0025] and [0028] state, “The resultant transcoded broadcast stream can be packaged in a file or transport stream format…using MPEG-TS, RTP, HLS, UDP multicast...” and “after processing of the broadcast stream is complete and it is packaged in a file or transport stream format such as MPEG - TS or MP4 for broadcast content delivery , and packetized using network protocols such as MPEG - TS , RTP , HLS , UDP Multicast , etc. a low latency transport tunnel is established between transcoding engine 206 and end user 212 over public internet 214….” More importantly, in applicant’s specification paragraph [0028], applicant discloses that “Low latency transport tunnel 502 comprises media packets traffic 508, response packets traffic 510, and retransmission packets 512” but the applicant does not disclose that the response packets 510 or retransmission packets 512 are performed at the OSI Layer 4 transport protocol. 
The applicant’s own specification does not broadly disclose “error checking” and provides a very specific embodiment in paragraph 0028 discloses that the Low latency transport tunnel 502 comprises media packets traffic 508, response packets traffic 510, and retransmission packets 512 – (whereas UDP is typically understood to not have a mechanism for identifying lost packets and requesting retransmission and the applicant has not represented that the features of element 510 and 512 are inherent components of UDP transmission.) See Verzun et al., PG Pub 2016/0219024A1 (hereafter Verzun) paragraph 243 UDP lacks the mechanics for identifying lost packets and for requesting retransmission. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421